Title: To John Adams from James Lovell, 15 March 1781
From: Lovell, James
To: Adams, John



Confidential
Dear Sir

ca. 15 March 1781



I wrote you a few days ago the Impromptú. I send much the same Papers now as then.
Beg if the others have not arrived before this reaches you, that you will order Copies of the Resolves to be taken for your own and Mr. Danas Information. For really, Sir I cannot attend in Congress and on Committees, and have my Chamber continually full of Petitioners or Idlers, and yet without even a Boy-Clerk or one of the members of the standing Committee of for. Affairs present, embrace the Opportunities which occur of giving you Information, and which Opportunities are not subservient to the lethargic modes of C——ss.
Some Goods by Jones have come to hand damaged as you may well suppose. I hope they are in Quantity according to their Invoices which I have not seen at any Time. I spent Nights in wiping, drying and repacking if they may be said to have been packed, but I verily believe you put them up yourself. The Case was so far from full that I wonder the Articles were not rubbed to Ruin. However, after all these Snarls, the Damage will be much less than you will conjecture. I have forwarded Mrs. A’s small Articles chiefly already and will continue my Care of the whole. I have acted the Will. Wimble for Madam and Co., Mr. Gerry and Mr. Peabody who were in need of it—Mr. G. is by far worst off.
I sent you, and will again send Copies of 2 fr: Letters and an Extract of one English to be contemplated as Snake-Rattles, tho they were not used, I believe, in a generous Way of Warning, which your old Blue-Hill-neighbours were in the Practice of. I do not think you can with Propriety make other Use of them than what I have above named, because I send them not officially; and I think it would be not proper so to send them.

I imagine you will think my Sentiment about the Timeliness of the Ratification are just, for you know thoroughly the late lying Conduct of the Br: Ministry and ministerial Writers.
Congress did not take a measure, on the Resolutions upon the late Transmission of your Correspondence; But Decency demands of the Committee what I have done to Inform the Parties. As you are not to be answered I presume you show no Forwardness to write. The Information goes better as I send it.
Connecticut has already given us the Power of laying and collecting an Impost of 5 pr. Ct. as a Fund for Payment of Interest and other Debts. I have no Doubt the Rest of the States will as readily come into the Measure, and that it will be followed by other Powers which we shall call for on the same Principles as we did for that; so that Congress will be evidently and substantially in Condition to borrow differently from former Practice which was Faith alone. Money Holders being accustomed to something more solid than that is reconed to be.
I have not lately had a Line from Mrs. A but shall doubtless have in two days. If this Vessel does not sail before I will add.

Yr. affectte:
JL


You have not confidentially said any thing of Monsr. D– “Concordia.”

